[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 612 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 613 
FOLGER, J., reads for modification by adding to the allowance to the appellant by the court below of $239, made up of three items, and $300 also made up of three items, as stated in the opinion, with proper adjustment of interest, and, as modified, affirmed.
All concur.
Judgment accordingly.